DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent App. No. DE102018215728.6, filed on 09/17/2018.
Information Disclosure Statement
Applicant’s information disclosure statements submitted on 11/04/2019 and 02/07/2020 have been considered and are included in the file.

Claim Objections
Claims 1-5, 7, 9-10, 12-13, and 17 are objected to because of the following informalities:
Claim 1, line 2, “a vane” should be replaced with “a blade” for consistent terminology known within the turbine art.  A vane is known as a stationary airfoil structure, whereas a blade is known as a rotating or moving airfoil structure.  
Claim 1, line 5, “the vane” should be replaced with “the blade”
Claim 1, line 5, “the wall thickness” should read “a wall thickness”
Claim 1, lines 5-10, change: “at least one edge point (PR) of the shroud, [[whose]] wherein a connecting line (V)[[,]] intersects [[including]] the at least one contour point with a normal (N) perpendicular to the outer at the at least one contour point and wherein the connecting line (V) and the normal (N) form [[encloses]] an angle (σ) of no more than 5°, is less than a wall thickness of the shroud at the at least one contour point, and the wall thickness of the shroud decreases [[decreasing]] strictly monotonously along the connecting line.”  The following changes are necessary to improve the consistency of the terminology used throughout the claim and to improve the grammatical structure of the claim language.  
Claim 2, line 1, “the edge point” should read “the at least one edge point”
Claim 2, line 2, “the contour point” should read “the at least one contour point”
Claim 3, lines 1-5, change: “wherein for [[another]] a second contour point of the outer contour of the profile cross section, the wall thickness of the shroud at a second edge point of the shroud, [[whose]] wherein a second connecting line[[,]] intersects [[including]] the [[other]] second contour point with a [[further]] second normal perpendicular to the outer contour of the profile cross section, and wherein the second connecting line and the second normal form [[encloses]] an angle of no more than 5°, is less than a wall thickness of the shroud at the [[other]] second
Claim 4, lines 1-3, change: “wherein the wall thickness at the [[further]] second edge point is no more than 70% or at least 5% of the wall thickness of the shroud at the [[other]] second contour point, or the wall thickness of the shroud decreases monotonously along the [[further]] second connecting line.” The following changes are necessary to improve the consistency of the terminology used throughout the claim and to improve the grammatical structure of the claim language.  
Claim 5, lines 1-2, change: “The moving blade as recited in claim 3 wherein the wall thickness along the [[further]] second connecting line decreases strictly monotonously.” The following changes are necessary to improve the consistency of the terminology used throughout the claim and to improve the grammatical structure of the claim language.  
Claim 7, line 2, “with the aid of an additive manufacturing method” should read “with an additive manufacturing method”.  
Claim 9, line 2, “the circumferential direction” should read “a circumferential direction”  
Claim 10, line 1, “wherein the wall thickness” should read “wherein the wall thickness of the shroud”
Claim 10, line 4, “less than at the cam point or the groove point” should read “less than the wall thickness of the shroud at the cam point or the groove point”.
Claim 12, line 1, “the depression” should read “the at least one depression”
Claim 13, lines 1-2, change: “further comprising at least one sealing rib [[is]] situated on a side of the shroud facing away from the gas channel.”
Claim 17, line 1, insert a space between “claim 1comprising” such that the claim reads “claim 1 comprising”.
Claim 17, line 2, “with the aid of an additive manufacturing method” should read “with an additive manufacturing method”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitations: 
“a wall thickness of the shroud at at least one edge point of the shroud is less than a wall thickness of the shroud at the contour point” as recited in claims 1, 3, and 6
“the wall thickness of the shroud decreasing strictly monotonously along the connecting line” as recited in claims 1, 4 and 5 
“the wall thickness” recited in claim 10 is not shown in the drawings.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the wall thickness of the shroud decreasing strictly monotonously along the connecting line”.  The use of the term “monotonously” is unclear and indefinite because according to definition of the term in Merriam-Webster’s 
For examination purposes, the Examiner will interpret the limitation in the following manner: “the wall thickness of the shroud decreasing strictly monotonically along the connecting line”.  The term “monotonically” is used to define a function or relation that either strictly decreases or strictly increases.  
Claims 4 and 5 are indefinite because each recite the term “monotonously” and therein are indefinite for the same reasons set forth in claim 1 as stated above.  Claims 4 and 5 are also interpreted in the same manner as stated for claim 1 above.
Claim 6 is replete with grammatical errors that make the claim extremely difficult to understand and therein the metes and bounds of the claim are indefinite.  The Examiner strongly recommends the Applicant to revise the claim language for clarity.  It is also unclear why the limitation regarding “whose connecting lines, enclose an angle, which is no more than 5°” is repeated twice within the claim in lines 5 and 7.  There are also limitations within the claim that lack antecedent basis.  An example is: “this contour point” in lines 3-4.
It is further unclear of the limitation of “at least 50% of the edge points” with regard to the language recited in the claim.  As the claim currently reads, the limitation in lines 5-7 of the claim: “at least 50% of the edge points, whose connecting lines with the normal in the particular contour point each enclose an angle which is no more than 5°” is an incomplete limitation because there is no further limitation or claim language 
	Claim 6 is further indefinite because the claim recites “at least 50% of the contour points of the outer contour of the profile cross section” in lines 1-2.  This limitation is unclear because an infinite number of points define the outer contour of the profile cross section.  Therein, the metes and bounds of the limitation “at least 50% of the contour points” cannot be determined because “at least 50%” of an infinite number of contour points is infinity and therein the range is unbounded, which renders the claim indefinite.  
	The claim also recites “at least 50% of the edge points” in line 5.  An edge is a line segment, wherein a line comprises an infinite set of points.  Therein, similar to the limitation stated above, there are an infinite number of edge points and therein the metes and bounds of the limitation “at least 50% of the edge points” cannot be determined because “at least 50%” of an infinite number of edge points is infinity and therein the range is unbounded, which renders the claim indefinite.
The Examiner has made a best attempt to understand and interpret the claim in the following manner:
a respective edge point[[s]] of at least 50% of multiple edge points of the shroud, [[whose]] wherein a respective connecting line[[s]] [[,]] intersects [[including]] [[this]] a corresponding contour point with [[the]] a respective normal[[,]] that is at the corresponding contour point and wherein each respective connecting line (V) and each respective normal (N) form [[encloses]] an angle[[,]] of which is no more than 5°, the corresponding contour point of the least 50% of contour points.”  

Claim 10 recites “the cam” in lines 2 and 4.  There is a lack of antecedent basis for “the cam” in the limitation.  Claim 10 further recites “the groove” in lines 2-4, which also lacks antecedent basis in the limitation.  With respect to the limitations regarding “the cam” and “the groove”, it is unclear which structural features the cam and the groove pertain to in each alternative recited in the claim.  Further, there is a lack of antecedent basis for “the cam point” and “the groove point” in line 4 since there is a lack of antecedent basis for “the cam” and “the groove”.

Claims 2-3, 7-9, and 11-18 are also rejected since each of these claims comprise the limitations of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dube et al. (U.S. 7,134,838).
Regarding claim 1, Dube et al. discloses a moving blade (14) for a turbine or compressor stage of a gas turbine (rotors blade used in a turbine, Col. 1, lines 22-27), comprising: a vane (airfoil 18); and a radially outer shroud (30), for at least one contour point (contour point “Cp” labeled in Fig. 7’ below) of an outer contour of a profile cross section of the vane (outer contour of airfoil 18 is shown in broken lines in Fig. 7 and also shown in Fig. 3, wherein leading edge 36, trailing edge 38 and pressure 24 and suction 26 sides are designated with respect to the outer contour of the airfoil 18) at a radially outer gas channel boundary (as shown in Fig. 1, flow path of the gas channel 22 is radially below the shroud 30, and therein the top surface of the top view of the shroud shown in Fig. 7 is located at a radially outer gas channel boundary, wherein the shroud 30 serves as the boundary), the wall thickness of the shroud at at least one edge point 

    PNG
    media_image1.png
    705
    643
    media_image1.png
    Greyscale

Fig. 7’

    PNG
    media_image2.png
    594
    711
    media_image2.png
    Greyscale

Fig. 8’

Regarding claim 2, per MPEP 2125, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  Although the figures are not to scale, Figure 8 of Dube et al., in particular with reference to Fig. 8’ above, reasonably discloses that the wall thickness (T2) at the edge point (Ep) is no more than 70% or at least 5% of the wall thickness (T1) of the shroud at the contour point (Cp).  The thickness (T2) is less than half (i.e. 50%) of the thickness (T1), and therein is no more than 70% of the wall thickness (T1) of the shroud at the contour point (Cp).  


Regarding claim 3, Dube et al. discloses wherein for another contour point (second contour point labeled “Cp2” as shown in Fig. 7’’ below) of the outer contour of the profile cross section (outer contour of airfoil 18 is shown in broken lines in Fig. 7 and also shown in Fig. 3, wherein leading edge 36, trailing edge 38 and pressure 24 and suction 26 sides are designated with respect to the outer contour of the airfoil 18), the wall thickness of the shroud at at least one further edge point of the shroud (second edge point labeled “Ep2”, as shown in Fig. 7’’ below and Fig. 10’ below), whose further connecting line (V2, as shown in Fig. 7’’), including the other contour point (as shown in Fig. 7’’ below, imaginary connecting line labeled “V2” of edge point “Ep2” connects to the other contour point “Cp2” and therein includes the other contour point) with a further normal (line labeled “N2” shown in Fig. 7’’) perpendicular to the outer contour of the profile section, encloses an angle (as shown in Fig. 7’’ below, further normal “N2” is perpendicular to the outer contour of the airfoil 18 shown in broken lines at the other contour point “Cp2”) no more than 5° (as illustrated in Fig. 7’’ below, imaginary connecting line “V2” along with imaginary normal line “N2” are set at an imaginary angle of no more than 5°), is less than a wall thickness of the shroud at the other contour point (as shown in Fig. 7’’ below, normal line “N2” is proximate with a cross-section line 10-10, and the cross sectional view of the cross-section line 10-10 is shown in Fig. 10’ below.  As shown in Fig. 10’, the thickness of the shroud at the contour point (“Cp2”) which is taken into account from point “ a’ ” which is at a junction J of a transitional fillet with the airfoil contour 18, up to contour point “Cp2” and is labeled as thickness “ T1’ ”.  The thickness of the shroud at the edge point “Ep2” which is taken into account from 

    PNG
    media_image3.png
    678
    706
    media_image3.png
    Greyscale

Fig. 7’’


    PNG
    media_image4.png
    495
    731
    media_image4.png
    Greyscale

Fig. 10’

Regarding claim 4, per MPEP 2125, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  Although the figures are not to scale, Figure 10 of Dube et al., in particular with reference to Fig. 10’ above, reasonably discloses that the wall thickness (T2’) at the further edge point (Ep2) is no more than 70% or at least 5% of the wall thickness (T1’) of the shroud at the other contour point (Cp2).  The thickness (T2’) is less than half (i.e. 50%) of the thickness (T1’), and therein is no more than 70% of the wall thickness (T1’) of the shroud at the other contour point (Cp2).  

Regarding claim 5, Dube et al. discloses wherein the wall thickness along the further connecting line decreases strictly monotonously (as shown in Fig. 7’’, further connecting line “V2” connects contour point “Cp2” to edge point “Ep2” and therein extends from point “Cp2” to edge point “Ep2”.  Since Fig. 10’ discloses that the shroud wall thickness decreases in the direction from contour point “Cp2” to edge point “Ep2” and the connecting line V2 connects the two points, the shroud wall thickness decreases strictly monotonously along the connecting line “V2”.  As explained in the 112 section above, “monotonously” is interpreted as “monotonically”, and as shown in Fig. 10’, the wall thickness of the shroud strictly decreases from contour point “Cp2” to edge point “Ep2” because the wall thickness does not increase at all.  The wall thickness only decreases and therein “strictly” decreases.  


The Examiner notes any point thereof along the contour of the profile section (which contains an infinite number of points, Dube et al., Col. 5, lines 57-59) of the front portion (52f) of the wing of the shroud can be picked since Figs. 9-11 show that 
the wall thickness of the shroud decreases in the direction away from the airfoil, and therein the wall thickness (as an example, T2 shown in Fig. 8’) of the shroud at an edge point (as an example, Ep shown in Fig. 8’) will be less than the wall thickness (T1, Fig. 8’) of the shroud at a contour point (as an example, Cp shown in Fig. 8’).
	The Examiner further notes that the decrease in wall thickness of the shroud in a direction away from the airfoil is maintained regardless of the recited claimed angular relationship between an imaginary connecting line (i.e., V) and a normal (i.e., N and the angle enclosed by the connecting line V and the normal N being no more than 5°)).


Regarding claim 7, the claim recites wherein the moving blade is at least partially manufactured with the aid of an additive manufacturing method.  Claim 7 is a product-by-process claim and the apparatus or structure claimed is identical to that described in the reference presented by the examiner and thus anticipated by the reference because patentability of a product does not depend on its method of production.  See MPEP 2113.
Regarding claim 8, the claim recites wherein the additive manufacturing method includes selective laser melting.  Claim 8 is a product-by-process claim and the apparatus or structure claimed is identical to that described in the reference presented by the examiner and thus anticipated by the reference because patentability of a product does not depend on its method of production.  See MPEP 2113.

Regarding claim 9, Dube et al. discloses wherein at least one end face (end face “ef” of shroud 30 shown in Fig. 3’ below) of the shroud (30) in the circumferential direction (Fig. 3 shows a top view of two circumferentially adjacent shrouds 30, wherein the circumferential direction is from top to bottom in Fig. 3) includes at least one cam having a top cam point (region labeled “cam” in Fig. 3’ is the cam wherein the crest (i.e. highest point) of the cam curvature is the top cam point) in the circumferential direction 

    PNG
    media_image5.png
    881
    560
    media_image5.png
    Greyscale

Fig. 3’
Regarding claim 10, Dube et al. discloses wherein the wall thickness at at least one edge point between the cam and the groove is less than at the cam point (the term “cam” is interpreted to be a peak or a protrusion of the shroud, which is referenced 

    PNG
    media_image6.png
    442
    835
    media_image6.png
    Greyscale

Fig. 8’’’

Regarding claim 11, Dube et al. discloses wherein the shroud (30) has at least one depression (48, Col. 5, lines 5-10).

Regarding claim 13, Dube et al. discloses at least one sealing rib (32, Col. 4, lines 55-57) is situated on a side of the shroud (30) facing away from the gas channel (Fig. 1 shows that the gas flow path (22), which is the gas channel, is on a radially inward side with respect to the shroud (30).  Since the sealing rib (32) is on a radially outward side of the shroud (30), as shown in Fig. 8, the sealing rib (32) is on a side facing away from the gas channel (22)).
Regarding claim 14, Dube et al. discloses a turbine (turbine rotor assembly comprising a rotor disk of a turbine, Col. 1, lines 25-32) or compressor stage for a gas turbine (Col. 1, lines 22-24) comprising at least one moving blade as recited in claim 1 (Dube et al. discloses all of the limitations of claim 1, as stated above).
Regarding claim 15, Dube et al. discloses a gas turbine (Col. 1, lines 22-24) comprising at least one turbine or compressor stage as recited claim 14 (see the rejection for claim 14 above).
Regarding claim 16, Dube et al. discloses an aircraft engine gas turbine (Col. 1, line 25) comprising the gas turbine as recited in claim 15 (see the rejection for claim 15 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (U.S. 7,134,838) in view of Srinivasan et al. (US 2019/0176273 A1).
Regarding claim 17, Dube et al. discloses a moving blade (14) for a turbine or compressor stage of a gas turbine (rotors blade used in a turbine, Col. 1, lines 22-27), comprising: a vane (airfoil 18); and a radially outer shroud (30), for at least one contour point (contour point “Cp” labeled in Fig. 7’) of an outer contour of a profile cross section of the vane (outer contour of airfoil 18 is shown in broken lines in Fig. 7 and also shown in Fig. 3, wherein leading edge 36, trailing edge 38 and pressure 24 and suction 26 sides are designated with respect to the outer contour of the airfoil 18) at a radially outer gas channel boundary (as shown in Fig. 1, flow path of the gas channel 22 is radially below the shroud 30, and therein the top surface of the top view of the shroud shown in Fig. 7 is located at a radially outer gas channel boundary, wherein the shroud 30 serves as the boundary), the wall thickness of the shroud at at least one edge point (edge point labeled “Ep”, as shown in Fig. 7’ and Fig. 8’) of the shroud (30), whose connecting line (V, as shown in Fig. 7’), including the contour point (as shown in Fig. 7’, imaginary connecting line labeled “V” of edge point “Ep” connects to contour point “Cp” and therein includes the contour point) with a normal (broken line labeled “N” shown in Fig. 7’) 
Dube et al. does not specifically disclose of a method for manufacturing the moving blade comprising: at least partially manufacturing the moving blade with the aid of an additive manufacturing method.  
Srinivasan et al. teaches of a method of forming gas turbine engine components, which is within the same field of endeavor as the claimed invention.  Specifically, Srinivasan et al. teaches of a method for manufacturing a blade ([0017], lines 10-15) comprising: at least partially manufacturing the moving blade with the aid of an additive manufacturing method ([0001], [0006], [0019] teach of partially manufacturing a blade with an additive manufacturing method).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dube et al. in view of Srinivasan et al. by at least partially manufacturing the moving blade disclosed in Dube et al. by the additive manufacturing technique as taught in Srinivasan et al. because the additive manufacturing techniques taught in Srinivasan eliminate the formation of heat affected zones, decrease the cost of component formation, and increase the reliability of the 
Regarding claim 18, the combination of Dube et al. and Srinivasan et al. further discloses wherein the method includes selective laser melting (Srinivasan, [0019], lines 14-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tham et al. (US 2018/0030838 A1) discloses of a shrouded turbine airfoil.
Martin, Jr. et al. (US 2018/0179901 A1) discloses of a turbine blade with a contoured tip shroud.       
Tomberg et al. (U.S. 6,857,853) discloses of a tip shroud for a turbine bucket.                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/06/2021